                                Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 1 of 13



                      1     GREGORY G. ISKANDER, Bar No. 200215
                            giskander@littler.com
                      2     Nicole L. Phillips, Bar No. 306686
                            nphillips@littler.com
                      3     LITTLER MENDELSON, P.C.
                            1255 Treat Boulevard, Suite 600
                      4     Walnut Creek, CA 94597
                            Telephone: 925.932.2468
                      5     Facsimile: 925.946.9809
                            Attorneys for Defendant
                      6     MYRIAD GENETICS, INC.

                      7
                            TIMOTHY ELDER, Bar No. 277152
                      8     telder@trelegal.com
                            ANNA R. LEVINE, Bar No. 227881
                      9     alevine@trelegal.com
                            TRE LEGAL PRACTICE
                   10       1155 Market Street, 10th FLOOR
                            San Francisco, CA 94103
                   11       Telephone: 415 873.9199
                            Facsimile: 415 952.9898
                   12       Attorneys for Plaintiff
                            RONIT MAZZONI
                   13

                   14                                    UNITED STATES DISTRICT COURT

                   15                                   NORTHERN DISTRICT OF CALIFORNIA

                   16       RONIT MAZZONI,                            Case No. 5:19-cv-3884-NC

                   17                      Plaintiff,                 JOINT PROTECTIVE ORDER

                   18             v.

                   19       MYRIAD GENETICS, INC.,

                   20                      Defendant.

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
   Walnut Creek, CA 94597
        925.932.2468        JOINT PROTECTIVE ORDER                                               (5:19-CV-3884-NC)
                                  Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 2 of 13



                      1     1.     A. PURPOSES AND LIMITATIONS

                      2            Discovery in this action is likely to involve production of confidential,
                      3     proprietary, or private information for which special protection from public disclosure
                      4     and from use for any purpose other than prosecuting this litigation may be warranted.
                      5     Accordingly, the parties hereby stipulate to and petition the Court to enter the
                      6     following Stipulated Protective Order. The parties acknowledge that this Order does
                      7     not confer blanket protections on all disclosures or responses to discovery and that the
                      8     protection it affords from public disclosure and use extends only to the limited
                      9     information or items that are entitled to confidential treatment under the applicable
                   10       legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                   11       that this Stipulated Protective Order does not entitle them to file confidential
                   12       information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                   13       followed and the standards that will be applied when a party seeks permission from
                   14       the court to file material under seal.
                   15              B. GOOD CAUSE STATEMENT

                   16              This action is likely to involve financial, technical and/or proprietary information for which

                   17       special protection from public disclosure and from use for any purpose other than prosecution of this

                   18       action is warranted. Such confidential and proprietary materials and information consist of, among

                   19       other things, confidential business or financial information, information regarding confidential

                   20       business practices, or other confidential research, development, or commercial information

                   21       (including information implicating privacy rights of third parties), information otherwise generally

                   22       unavailable to the public, or which may be privileged or otherwise protected from disclosure under

                   23       state or federal statutes, court rules, case decisions, or common law. Additionally, this action is

                   24       likely to involve sensitive, personal medical information, including regarding third parties.

                   25       Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes over

                   26       confidentiality of discovery materials, to adequately protect information the parties are entitled to

                   27       keep confidential, to ensure that the parties are permitted reasonable necessary uses of such material

                   28       in preparation for and in the conduct of trial, to address their handling at the end of the litigation, and
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                            2.                                   (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                      Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 3 of 13



                      1     serve the ends of justice, a protective order for such information is justified in this matter. It is the

                      2     intent of the parties that information will not be designated as confidential for tactical reasons and

                      3     that nothing be so designated without a good faith belief that it has been maintained in a confidential,

                      4     non-public manner, and there is good cause why it should not be part of the public record of this

                      5     case.

                      6                2.     DEFINITIONS

                      7                2.1    Action: this pending federal lawsuit.

                      8                2.2    Challenging Party: a Party or Non-Party that challenges the designation of

                      9     information or items under this Order.

                   10                  2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is

                   11       generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                   12       Civil Procedure 26(c), and as specified above in the Good Cause Statement.

                   13                  2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their support

                   14       staff).

                   15                  2.5    Designating Party: a Party or Non-Party that designates information or items that it

                   16       produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                   17                  2.6    Disclosure or Discovery Material: all items or information, regardless of the medium

                   18       or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                   19       transcripts, and tangible things), that are produced or generated in disclosures or responses to

                   20       discovery in this matter.

                   21                  2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to the

                   22       litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                   23       consultant in this Action.

                   24                  2.8    House Counsel: attorneys who are employees of a party to this Action. House

                   25       Counsel does not include Outside Counsel of Record or any other outside counsel.

                   26                  2.9    Non-Party: any natural person, partnership, corporation, association, or other legal

                   27       entity not named as a Party to this action.

                   28                  2.10   Outside Counsel of Record: attorneys who are not employees of a party to this Action
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                             3.                                 (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                  Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 4 of 13



                      1     but are retained to represent or advise a party to this Action and have appeared in this Action on

                      2     behalf of that party or are affiliated with a law firm which has appeared on behalf of that party, and

                      3     includes support staff.

                      4            2.11    Party: any party to this Action, including all of its officers, directors, employees,

                      5     consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                      6            2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                      7     Material in this Action.

                      8            2.13    Professional Vendors: persons or entities that provide litigation support services (e.g.,

                      9     photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                   10       storing, or retrieving data in any form or medium) and their employees and subcontractors.

                   11              2.14    Protected Material: any Disclosure or Discovery Material that is designated as

                   12       “CONFIDENTIAL.”

                   13              2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

                   14       Producing Party.

                   15              3.      SCOPE

                   16              The protections conferred by this Stipulation and Order cover not only Protected Material (as

                   17       defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                   18       copies, excerpts summaries, or compilations of Protected Material; and (3) any testimony,

                   19       conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                   20              Any use of Protected Material at trial shall be governed by the orders of the trial judge. This

                   21       Order does not govern the use of Protected Material at trial.

                   22              4.      DURATION

                   23              Even after final disposition of this litigation, the confidentiality obligations imposed by this

                   24       Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                   25       otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                   26       defenses in this Action, with or without prejudice; and (2) final judgment herein after the completion

                   27       and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action, including the

                   28       time limits for filing any motions or applications for extension of time pursuant to applicable law.
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                           4.                                  (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                  Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 5 of 13



                      1            5.        DESIGNATING PROTECTED MATERIAL

                      2            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                      3     Non-Party that designates information or items for protection under this Order must take care to

                      4     limit any such designation to specific material that qualifies under the appropriate standards. The

                      5     Designating Party must designate for protection only those parts of material, documents, items, or

                      6     oral or written communications that qualify so that other portions of the material, documents, items,

                      7     or communications for which protection is not warranted are not swept unjustifiably within the ambit

                      8     of this Order.

                      9            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                   10       to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                   11       encumber the case development process or to impose unnecessary expenses and burdens on other

                   12       parties) may expose the Designating Party to sanctions.

                   13              If it comes to a Designating Party’s attention that information or items that it designated for

                   14       protection do not qualify for protection, that Designating Party must promptly notify all other Parties

                   15       that it is withdrawing the inapplicable designation.

                   16              5.2       Manner and Timing of Designations. Except as otherwise provided in this Order

                   17       (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                   18       Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                   19       designated before the material is disclosed or produced.

                   20              Designation in conformity with this Order requires:

                   21              (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                   22       transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix, at a

                   23       minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page

                   24       that contains protected material. If only a portion or portions of the material on a page qualifies for

                   25       protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

                   26       appropriate markings in the margins).

                   27              A Party or Non-Party that makes original documents available for inspection need not

                   28       designate them for protection until after the inspecting Party has indicated which documents it would
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                           5.                                  (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                  Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 6 of 13



                      1     like copied and produced. During the inspection and before the designation, all of the material made

                      2     available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

                      3     identified the documents it wants copied and produced, the Producing Party must determine which

                      4     documents, or portions thereof, qualify for protection under this Order. Then, before producing the

                      5     specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page

                      6     that contains Protected Material. If only a portion or portions of the material on a page qualifies for

                      7     protection, the Producing      Party also must clearly identify the protected portion(s) (e.g., by

                      8     making appropriate markings in the margins).

                      9            (b) for testimony given in depositions that the Designating Party, identify the Disclosure or

                   10       Discovery Material on the record, before the close of the deposition all protected testimony.

                   11              (c)     for information produced in some form other than documentary and for any other

                   12       tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                   13       containers in which the information is stored the legend “CONFIDENTIAL.” If only a portion or

                   14       portions of the information warrants protection, the Producing Party, to the extent practicable, shall

                   15       identify the protected portion(s).

                   16              5.3     Inadvertent Failures to Designate.     If timely corrected, an inadvertent failure to

                   17       designate qualified information or items does not, standing alone, waive the Designating Party’s

                   18       right to secure protection under this Order for such material.         Upon timely correction of a

                   19       designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

                   20       accordance with the provisions of this Order.

                   21              6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                   22              6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                   23       confidentiality at any time that is consistent with the Court’s Scheduling Order.

                   24              6.2     Meet and Confer.       The Challenging Party shall initiate the dispute resolution

                   25       process under Local Rule 37.1 et seq.

                   26              6.3     The burden of persuasion in any such challenge proceeding shall be on the

                   27       Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or

                   28       impose unnecessary expenses and burdens on other parties) may expose the Challenging Party to
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                           6.                                 (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                  Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 7 of 13



                      1     sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation, all

                      2     parties shall continue to afford the material in question the level of protection to which it is entitled

                      3     under the Producing Party’s designation until the Court rules on the challenge.

                      4            7.      ACCESS TO AND USE OF PROTECTED MATERIAL

                      5            7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                      6     produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

                      7     defending, or attempting to settle this Action. Such Protected Material may be disclosed only to the

                      8     categories of persons and under the conditions described in this Order. When the Action has been

                      9     terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                   10       DISPOSITION).

                   11              Protected Material must be stored and maintained by a Receiving Party at a location and in a

                   12       secure manner that ensures that access is limited to the persons authorized under this Order.

                   13              7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

                   14       the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                   15       information or item designated “CONFIDENTIAL” only to:

                   16              (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as employees

                   17       of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

                   18       this Action;

                   19              (b)     the officers, directors, and employees (including House Counsel) of the Receiving

                   20       Party to whom disclosure is reasonably necessary for this Action;

                   21              (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                   22       reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement to

                   23       Be Bound” (Exhibit A);

                   24              (d)     the court and its personnel;

                   25              (e)     court reporters and their staff;

                   26              (f)     professional jury or trial consultants, mock jurors, and Professional Vendors to whom

                   27       disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and

                   28       Agreement to Be Bound” (Exhibit A);
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                            7.                                  (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                    Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 8 of 13



                      1              (g) the author or recipient of a document containing the information or a custodian or other

                      2     person who otherwise possessed or knew the information;

                      3              (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to whom

                      4     disclosure is reasonably necessary provided: (1) the deposing party requests that the witness sign the

                      5     form attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any confidential

                      6     information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                      7     unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                      8     deposition testimony or exhibits to depositions that reveal Protected Material may be separately

                      9     bound by the court reporter and may not be disclosed to anyone except as permitted under this

                   10       Stipulated Protective Order; and

                   11                (i)    any mediator or settlement officer, and their supporting personnel, mutually agreed

                   12       upon by any of the parties engaged in settlement discussions.

                   13                8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                   14       OTHER LITIGATION

                   15                If a Party is served with a subpoena or a court order issued in other litigation that compels

                   16       disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party

                   17       must:

                   18                (a)    promptly notify in writing the Designating Party. Such notification shall include a

                   19       copy of the subpoena or court order;

                   20                (b)    promptly notify in writing the party who caused the subpoena or order to issue in the

                   21       other litigation that some or all of the material covered by the subpoena or order is subject to this

                   22       Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                   23                (c)    cooperate with respect to all reasonable procedures sought to be pursued by the

                   24       Designating Party whose Protected Material may be affected.

                   25                If the Designating Party timely seeks a protective order, the Party served with the subpoena

                   26       or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                   27       before a determination by the court from which the subpoena or order issued, unless the Party has

                   28       obtained the Designating Party’s permission. The Designating Party shall bear the burden and
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                           8.                                 (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                  Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 9 of 13



                      1     expense of seeking protection in that court of its confidential material and nothing in these

                      2     provisions should be construed as authorizing or encouraging a Receiving Party in this Action to

                      3     disobey a lawful directive from another court.

                      4            9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

                      5     THIS LITIGATION

                      6            (a)     The terms of this Order are applicable to information produced by a Non-Party in this

                      7     Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                      8     connection with this litigation is protected by the remedies and relief provided by this Order.

                      9     Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                   10       protections.

                   11              (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-

                   12       Party’s confidential information in its possession, and the Party is subject to an agreement with the

                   13       Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                   14              (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of the

                   15       information requested is subject to a confidentiality agreement with a Non-Party;

                   16              (2)       promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

                   17       Action, the relevant discovery request(s), and a reasonably specific description of the information

                   18       requested; and

                   19              (3)       make the information requested available for inspection by the Non-Party, if

                   20       requested.

                   21              (c) If the Non-Party fails to seek a protective order from this court within 14 days of

                   22       receiving the notice and accompanying information, the Receiving Party may produce the Non-

                   23       Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

                   24       protective order, the Receiving Party shall not produce any information in its possession or control

                   25       that is subject to the confidentiality agreement with the Non-Party before a determination by the

                   26       court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

                   27       seeking protection in this court of its Protected Material.

                   28              10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                            9.                                (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                 Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 10 of 13



                      1            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                      2     Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                      3     the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                      4     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                      5     inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                      6     Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

                      7     Be Bound” that is attached hereto as Exhibit A.

                      8            11.     INADVERTENT           PRODUCTION           OF    PRIVILEGED         OR     OTHERWISE

                      9     PROTECTED MATERIAL

                   10              When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                   11       material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

                   12       are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

                   13       modify whatever procedure may be established in an e-discovery order that provides for production

                   14       without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                   15       parties reach an agreement on the effect of disclosure of a communication or information covered by

                   16       the attorney-client privilege or work product protection, the parties may incorporate their agreement

                   17       in the stipulated protective order submitted to the court.

                   18              12.     MISCELLANEOUS

                   19              12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

                   20       its modification by the Court in the future.

                   21              12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                   22       no Party waives any right it otherwise would have to object to disclosing or producing any

                   23       information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                   24       Party waives any right to object on any ground to use in evidence of any of the material covered by

                   25       this Protective Order.

                   26              12.3    Filing Protected Material. A Party that seeks to file under seal any Protected Material

                   27       must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to

                   28       a court order authorizing the sealing of the specific Protected Material at issue. If a Party's request to
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                            10.                                 (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                 Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 11 of 13



                      1     file Protected Material under seal is denied by the court, then the Receiving Party may file the

                      2     information in the public record unless otherwise instructed by the court.

                      3            13.     FINAL DISPOSITION

                      4            After the final disposition of this Action, as defined in paragraph 4, within days of a written

                      5     request by the Designating Party, each Receiving Party must return all Protected Material to the

                      6     Producing Party or destroy such material. As used in this subdivision, “all Protected Material”

                      7     includes all copies, abstracts, compilations, summaries, and any other format reproducing or

                      8     capturing any of the Protected Material. Whether the Protected Material is returned or destroyed, the

                      9     Receiving Party must submit a written certification to the Producing Party (and, if not the same

                   10       person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,

                   11       where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

                   12       Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

                   13       reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

                   14       entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

                   15       transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

                   16       work product, and consultant and expert work product, even if such materials contain Protected

                   17       Material. Any such archival copies that contain or constitute Protected Material remain subject to

                   18       this Protective Order as set forth in Section 4 (DURATION).

                   19              14.     Any violation of this Order may be punished by any and all appropriate measures

                   20       including, without limitation, contempt proceedings and/or monetary sanctions.

                   21       //

                   22       //

                   23       //

                   24       //

                   25       //

                   26       //

                   27       //

                   28       //
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                          11.                                (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                  Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 12 of 13



                      1              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                      2

                      3     DATED: January 7, 2020
                                                                   /s/ Nicole L. Phillips
                      4                                            GREGORY G. ISKANDER
                                                                   NICOLE L. PHILLIPS
                      5                                            LITTLER MENDELSON, P.C.
                                                                   Attorneys for Defendant
                      6                                            MYRIAD GENETICS INC.
                      7

                      8
                            DATED: January 7, 2020
                      9                                            /s/ Anna R. Levine
                                                                   TIMOTHY ELDER
                   10                                              ANNA R. LEVINE
                                                                   TRE LEGAL PRACTICE
                   11                                              Attorney for Plaintiff
                                                                   RONIT MAZZONI
                   12

                   13

                   14

                   15       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                   16                                                                    ISTRIC
                            DATED: January 8, 2020                                  TES D      TC
                   17                                                             TA

                                                                                                             O
                                                                             S




                                                                                                              U
                                                                            ED




                   18                                               __________________________________
                                                                                                               RT
                                                                        UNIT




                                                                                       TED
                                                                    UNITED STATES DISTRICT   COURT
                   19                                               MAGISTRATE G R A N
                                                                                 JUDGE
                   20       4819-5958-6480.1 099458.1005
                                                                                                                   R NIA

                                                                                                       . Cousins
                                                                        NO




                                                                                           thanael M
                   21
                                                                                  Judge Na
                                                                                                                   FO
                                                                         RT




                   22
                                                                                                               LI




                                                                                 ER
                                                                            H




                                                                                                             A




                   23                                                                 N                       C
                                                                                                        F
                                                                                          D IS T IC T O
                   24                                                                           R

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                12.                                        (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
                                  Case 5:19-cv-03884-NC Document 22 Filed 01/08/20 Page 13 of 13



                      1                                                 EXHIBIT A
                      2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3
                             I,__________________ [print or type full name] of ____________________ [print or type full
                      4
                             address], acknowledge under penalty of perjury that I have read in its entirety and understand the
                      5
                             Stipulated Protective Order that was issued by the United States District Court for the Northern
                      6      District of California in the case of Ronit Mazzoni v. Myriad Genetics, Inc., Case No. 19-CV-
                      7      03884-NC. I agree to comply with and to be bound by all the terms of this Stipulated Protective
                      8      Order and I understand and acknowledge that failure to so comply could expose me to sanctions

                      9      and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
                             manner any information or item that is subject to this Stipulated Protective Order to any person or
                   10
                             entity except in strict compliance with the provisions of this Order. I further agree to submit to the
                   11
                             jurisdiction of the United States District Court for the Northern District of California for the
                   12
                             purpose of enforcing the terms of this Stipulated Protective Order, even if such enforcement
                   13        proceedings occur after termination of this action.
                   14

                   15

                   16
                            Date: ________________________
                   17
                            City and State where sworn and signed: ___________________
                   18
                            Printed name:__________________________
                   19
                            Signature:_____________________________
                   20

                   21

                   22       4820-3370-7184.1 099458.1005


                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
        Treat Towers
    1255 Treat Boulevard
          Suite 600
                            JOINT PROTECTIVE ORDER                          13.                                  (5:19-CV-3884-NC)
   Walnut Creek, CA 94597
        925.932.2468
